Wilkes, J.
In this cause, there was a decree in the Chancery Court of Knox County against Kin-caid and Bowman jointly for $800 and costs. Erom that decree Bowman alone appealed, giving bond in the sum of $1,000, with N. T. Little, surety, conditioned for the successful prosecution by Bowman of his appeal, and failing therein to pay the amount adjudged against him in said decree, with interest, *580damages, and cost, and to satisfy any decree rendered against Mm in this Court.
The Court of Chancery Appeals affirmed this decree, with the modification- that Kincaid’s property should be first exhausted, and then the remainder should be made from Bowman, and judgment was accordingly entered, and the cause remanded for further proceedings.
From so much of the decree as failed to include N. T. Little, the surety on the appeal bond in the judgment, complainant prayed an appeal, and assigns as error that the judgment should have been against Little, as the surety of Bowman on his bond, as well as against Bowman, the principal, for the same amount.
We think this assignment is well made. The judgment against the surety should follow that against the principal, and the latter did not prosecute his appeal, except with partial success, and the surety will receive the benefit of that. The judgment will be modified accordingly, and in all other respects not being questioned it is affirmed.